Citation Nr: 0936955	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-10 226A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether the appellant filed a timely claim for educational 
benefits pursuant to the Survivors' and Dependents' 
Educational Assistance Program under Chapter 35, Title 38, 
United States Code (Chapter 35 benefits). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to 
January 1983.  The Veteran died while on active duty on 
January [redacted], 1983.  The claimant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision of the 
Department of Veterans Affairs (VA) education processing 
center at the Muskogee, Oklahoma Regional Office (RO).  In 
June 2009, the claimant testified at a video-hearing before 
the undersigned.  A transcript of that hearing has been 
associated with the claim files.


FINDINGS OF FACT

1.  The appellant is recognized by VA as the Veteran's 
surviving spouse.

2.  On January [redacted], 1983, the Veteran died in-service.

3.  On April 21, 1983, VA notified the claimant that a final 
decision concerning her eligibility had been made and awarded 
her Dependency and Indemnity Compensation effective from 
January [redacted], 1983.

4.  Resolving all doubt in her favor, the competent and 
credible medical evidence of record shows that the severe 
hardships that the appellant experienced due to an abusive 
relationship that caused posttraumatic stress disorder 
(PTSD), and which it is suggested existed during the 
relationship, as well as contusions and bruises, prevented 
her from initiating her chosen program of education from 
March 1998 to March 2006.

5.  On July 17, 2006, within one year of the termination of 
her physical and/or mental disability, the appellant filed a 
claim for Chapter 35 benefits.


CONCLUSION OF LAW

The appellate filed a timely claim for educational benefits 
pursuant to the Survivors' and Dependents' Educational 
Assistance Program under Chapter 35, Title 38, United States 
Code.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 21.3021, 21.3044, 21.3046, 21.3047 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, the benefit sought on 
appeal has been granted in full, as discussed below.  As 
such, the Board finds that any possible error related to the 
VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

Pertinent Laws and Regulations

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the surviving spouse of 
a Veteran who died of a service connected disability.  38 
U.S.C.A. § 3501(a)(1); 38 C.F.R. § 21.3021(a)(2).

In substance, 38 U.S.C.A. § 3512 provides that eligibility 
for such benefits extends 20 years from the date (as 
determined by the Secretary) that the person becomes an 
eligible person within the meaning of 38 U.S.C.A. § 
3501(a)(1).  38 U.S.C.A. §§ 3512(b)(1)(A) and (b)(1)(C).  

In this appeal, because on January [redacted], 1983, the Veteran died 
in-service and because on April 21, 1983, VA notified the 
claimant that a final decision concerning her eligibility had 
been made and awarded her Dependency and Indemnity 
Compensation effective from January [redacted], 1983, the beginning 
date of the period of eligibility for this surviving  spouse 
is the effective date of the evaluation or the date of 
notification of such evaluation, whichever is more 
advantageous to the spouse, if the spouse has not chosen 
another date between either of these two dates which has been 
approved by the Secretary.  38 U.S.C.A. § 3512(b)(1); 38 
C.F.R. § 21.3046(b).

The delimiting period may be extended if the eligible spouse 
or surviving spouse does the following: (1) applies for the 
extension within the appropriate time limit; (2) "was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from...willful misconduct"; (3) provides VA with any 
requested evidence tending to show that she was prevented 
from initiating or completing the program because of a 
physical or mental disability that did not result from the 
willful misconduct of the eligible spouse; and (4) is 
otherwise eligible for payment of educational assistance for 
the training pursuant to Chapter 35.  38 U.S.C.A. § 
3512(b)(2); 38 C.F.R. § 21.3047(a)(1)(i-iv) (Emphasis added).

It must be "clearly established" by medical evidence that 
such program of education was medically infeasible.  38 
C.F.R. § 21.3047(a)(2)(i).  Application for an extension must 
be made within one year after the last date of the delimiting 
period, the termination of the period of physical or mental 
disability, or October 1, 1980, whichever date is the latest.  
38 U.S.C.A. § 3512(b)(2) (Emphasis added).

Analysis

The record reflects that the Veteran died on active duty on 
January [redacted], 1983.  In February 1983, the appellant filed for 
Dependency and Indemnity Compensation benefits and on April 
21, 1983, VA made a final decision concerning her 
eligibility- awarding her Dependency and Indemnity 
Compensation effective January [redacted], 1983.

On July 17, 2006, the appellant filed her claim for Chapter 
35 benefits.  She does not allege, nor does the record 
establish, that she filed an earlier claim for Chapter 35 
benefits.  Rather, she contends that her claim for Chapter 35 
benefits should be considered timely under 38 U.S.C.A. § 
3512(b)(2) because it was filed within one year after the 
termination of the period of physical and/or mental 
disability that prevented her from initiating her chosen 
program of education.  Specifically, she alleges that the 
abusive relationship she was in from March 1998 to March 2006 
acted as a physical and/or mental disability which prevented 
her from initiating her chosen program during that time.  

In support of her claim, the appellant has not only provided 
VA with her statements and testimony in support of her claim 
but voluminous medical records documenting some of her abuse, 
letters from her shelters documenting what her medical 
condition was when she first ended her abusive relationship 
in March 2006, and a number of letters from healthcare 
providers who opined, in substance, that she was not 
physically or mentally in shape to attend college during the 
eight years she was in that abusive relationship due to the 
PTSD as well as the contusions and bruises that arose because 
of this abuse.  

Specifically, private treatment records show the claimant's 
treatment for jaw and chest pain due to trauma.  The claimant 
also submitted photographs that document bruising on various 
parts of her body after being assaulted by her boyfriend.

Thereafter, in August 2006 a legal liaison from the Peace at 
Home Family Shelter reported what she saw the claimant when 
she first came to this facility in March 2006 and at that 
time the appellant had bruising throughout her face and torso 
and appeared to have a broken foot.  She also reported that 
the claimant was disoriented and had difficulty completing 
simple tasks such as completing intact paperwork and 
preparing food for her self.  

Similarly, in August 2006, a victim's advocate from 
Restoration Village reported that the claimant came to live 
at this long tern shelter for women who have been abused in 
April 2006.  She thereafter reported that, at that time, the 
claimant exhibited both mental and physical signs of abuse 
including a broken foot and other injuries.  It was 
thereafter opined that while in her abusive relationship the 
claimant would not have been able to mentally or physically 
go back to school to complete her education.

While not healthcare professionals, the Board nonetheless 
finds that the claimant's, legal liaison's, and victim 
advocate's observations are both competent and credible 
evidence as to the claimant's observable physical and mental 
state in 2006.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thereafter, in August 2006 and September 2008, P.J. Mathews, 
MSW, LCSM, reported that since March 2006 she had treated the 
claimant for, among other things, PTSD due to her abusive 
relationship.  She thereafter opined that, when she met the 
appellant, she was severely traumatized both physically and 
emotionally.  Ms. Mathews also opined that the claimant, 
during her relationship which lasted from 1998 to 2006, was 
denied contact with family members, access to financial 
resources, and the ability to work outside the home or to 
interact with friends.  

Similarly, in August 2006 and June 2009, N. Tubb, M.D., 
reported that that claimant was his patient, she had been 
involved in an abusive relationship for the past eight years, 
and in March 2006 her abusive relationship ended.  He 
thereafter opined that "[d]ue to this abusive relationship 
[the claimant] was in no shape physically or mentally to 
attend college during that time . . ."  As to how the abuse 
kept her from attending college at that time, Dr. Tubb opined 
that "women in abusive relationships rarely are able to make 
independent decisions and often are a risk of their lives if 
they do so.  I am personally and professionally satisfied she 
was not able to make independent decisions and no counting of 
bruises or broken bones will affect this opinion."  

The Board finds that the opinions of Ms. Matthews and Dr. 
Tubb establish that the abusive relationship caused a 
dysfunctional mental state in the appellant that was so 
severe as to be akin to a mental disability.  Indeed, taken 
together, there is even the suggestion that the appellant's 
PTSD existed at the time of her abusive relationship.

The above opinions are not contradicted by any other medical 
opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 
175 (1991) (VA may only consider independent medical evidence 
to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).  

Give this record, which includes both voluminous medical 
records documenting treatment for trauma, pictures of her 
bruises, statements from shelter employees who saw the 
claimant shortly after she had been abused and which 
described her observable physical and mental condition at 
that time, and the letters from her healthcare providers 
which opined, in substance, that she was not physically or 
mentally in shape to attend college from March 1998 to March 
2006 due to her mental and physical disabilities at that time 
which included PTSD and having resolved all reasonable doubt 
in favor of the appellant, the Board finds that competent and 
credible evidence of record supports a finding that the 
claimant was unable to initiate her chosen program of 
education during this time.  38 U.S.C.A. §§ 3512(b)(2), 5107; 
38 C.F.R. § 21.3047(a)(1)(i-iv).

Given the foregoing, as well as the fact that the Veteran 
died on January [redacted], 1983, on April 21, 1983, VA notified the 
claimant that it had awarded her Dependency and Indemnity 
Compensation effective from January [redacted], 1983, and the fact 
that the claimant had 20 years to file her claim for Chapter 
35 benefits which time was placed on hold from March 1998 to 
March 2006 due to a mental and physical disability, the Board 
also finds that the appellant's July 17, 2006, claim for 
Chapter 35 benefits, which was filed within one year after 
the termination of her physical and/or mental disability in 
March 2006, was timely.  Id.  The appeal is granted. 


ORDER

The appellant filed a timely claim for educational benefits 
pursuant to the Survivors' and Dependents' Educational 
Assistance Program under Chapter 35, Title 38, United States 
Code and her appeal is granted. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


